                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                                                         )
 UNITED STATES OF AMERICA                                )
                                                         )
                                                         )       No. 18 Cr. 35 (Tharp, J.)
            v.                                           )
                                                         )
 JAMES VORLEY and CEDRIC CHANU,                          )
                                                         )
                                 Defendants.             )
                                                         )
                                                         )
                                                         )

                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Friday, August 2, 2019, at 9:00 a.m., or as soon thereafter

as counsel may be heard, counsel shall appear before the Honorable John J. Tharp, Jr. or any judge

sitting in his stead in Courtroom 1419 of the United States District Court for the Northern District

of Illinois, Eastern Division, and shall then and there present Defendant James Vorley’s

Unopposed Motion To Modify Bail Conditions.


Dated: July 26, 2019                           Respectfully submitted,

                                               /s/ Roger A. Burlingame
                                               Roger A. Burlingame
                                               Matthew L. Mazur
                                               Dechert LLP
                                               160 Queen Victoria Street
                                               London EC4V 4QQ
                                               United Kingdom
                                               Phone: +44 20 7184 7333
                                               Roger.Burlingame@dechert.com
                                               Matthew.Mazur@dechert.com

                                               Attorneys for Defendant
                                               James Vorley
                                 CERTIFICATE OF SERVICE

       In accordance with Rule 5.5 of the Local Rules of the United States District Court for the

Northern District of Illinois, I hereby certify that a true and correct copy of the foregoing document

has on this 26th day of July 2019, been filed been electronically with the Clerk of Court using the

CM/ECF system. Notice of these filings will be sent to all counsel of record and parties by

operation of the Court’s electronic filing system.



Dated: July 26, 2019                           /s/ Roger A. Burlingame
                                                   Roger A. Burlingame
